Case 2:19-cv-09476-PD Document 22 Filed 03/08/21 Page 1 of 14 Page ID #:529



1
2
3
4
5
6
7
8
9
                          UNITED STATES DISTRICT COURT
10
                        CENTRAL DISTRICT OF CALIFORNIA
11
12
         YOLANDA C.,1                             Case No. 2:19-cv-09476-PD
13
                          Plaintiff,               MEMORANDUM
14                                                 OPINION AND ORDER
              v.
15
         ANDREW M. SAUL,
16       Commissioner of Social Security,

17                        Defendant.

18
19   I.      SUMMARY OF RULING
20           Plaintiff challenges the denial of her applications for Social Security
21   disability benefits and supplemental security income. The Court concludes
22   that the Administrative Law Judge stated adequate reasons for rejecting
23   Plaintiff’s symptom testimony. For these reasons, the Court affirms the
24   agency’s decision.
25
26
     1 Plaintiff’s name has been partially redacted in accordance with Federal Rule of
     Civil Procedure 5.2(c)(2)(B) and the recommendation of the Committee on Court
27   Administration and Case Management of the Judicial Conference of the United
     States.
28
Case 2:19-cv-09476-PD Document 22 Filed 03/08/21 Page 2 of 14 Page ID #:530


     II.   PROCEEDINGS BELOW
1
           On August 25 and August 31, 2016, Plaintiff filed applications for a
2
     period of disability, disability insurance benefits, and supplemental security
3
     income benefits, alleging an inability to work since September 28, 2014.
4
     [Joint Stipulation (“JS”) 3; Administrative Record (“AR”) 151-161, 162-172.]2
5
     Plaintiff’s applications were denied administratively on January 27, 2017.
6
     [AR 81-85.] Plaintiff requested a hearing, which was held on September 11,
7
     2018, before an Administrative Law Judge (“ALJ”). Plaintiff appeared with
8
     counsel, and the ALJ heard testimony from Plaintiff, two medical experts
9
     (“ME”), and a vocational expert (“VE”). [AR 28-48.] On November 16, 2018,
10
     the ALJ issued a decision finding that Plaintiff was not disabled. [JS 2; AR
11
     12-22.] The ALJ found that Plaintiff suffered from medically determinable
12
     impairments but retained the residual functional capacity (“RFC”) to perform
13
     the demands of her past relevant work. [JS 3; AR 17-21.] The Appeals
14
     Council denied Plaintiff’s request for review [AR 1-6, 147-150], rendering the
15
     ALJ’s decision the final decision of the Commissioner.
16
           The ALJ followed a five-step sequential evaluation process to assess
17
     whether Plaintiff was disabled under the Social Security Act. Lester v.
18
     Chater, 81 F.3d 821, 828 n.5 (9th Cir. 1995); 20 C.F.R. § 416.920. At step one,
19
     the ALJ found that Plaintiff had not engaged in substantial gainful activity
20
     since September 28, 2014, the alleged onset date. [JS 3; AR 17, ¶ 2.] At step
21
     two, the ALJ found that Plaintiff had the following severe impairments:
22
     “degenerative joint disease, bilateral knee osteoarthritis, and status post
23
     successful surgeries.” [AR 17, ¶ 3.] The ALJ found that these impairments
24
     significantly limit the ability to perform basic work activities. At step three,
25
     the ALJ found that Plaintiff “does not have an impairment or combination of
26
27
     2 The Administrative Record is CM/ECF Docket Numbers 16-3 through 16-8 and the
28   Joint Stipulation is Docket Number 21.
                                             2
Case 2:19-cv-09476-PD Document 22 Filed 03/08/21 Page 3 of 14 Page ID #:531



1    impairments that meets or medically equals the severity of one of the listed

2    impairments in 20 CFR Part 404, Subpart P, Appendix 1.” [AR 18, ¶ 4.]

3            Before proceeding to step four, the ALJ found that Plaintiff had the

4    RFC to perform the demands of “medium work” with noted exceptions. [AR

5    18, ¶ 5.] The ALJ included the following in his RFC assessment:

6                  [Plaintiff] could lift or carry 50 pounds occasionally,
                   25 pounds frequently, stand or walk 6 hours in an 8-
7                  hour work day, frequently climb ramps or stairs,
                   occasionally climb ladders, ropes or scaffolds,
8                  frequently balance, kneel, stoop, crouch and crawl and
                   she has no specific manipulative or environmental
9                  limitations.
10   [Id.]
             At step four, the ALJ found that Plaintiff was capable of performing her
11
     past relevant work as a retail sales clerk, home health aide, warehouse
12
     worker, and order taker. The ALJ found that this work does not require the
13
     performance of work-related activities precluded by Plaintiff’s RFC. [AR 21-
14
     22, ¶ 6.] Accordingly, the ALJ concluded that Plaintiff did not suffer from a
15
     disability between September 28, 2014, and the date of decision. [AR 22.]
16
     III.    DISPUTED ISSUE
17
             Whether the ALJ properly considered Plaintiff’s subjective symptom
18
     testimony. [JS 4.]
19
     IV.     STANDARD OF REVIEW
20
21           Under 42 U.S.C. § 405(g), a district court may review the agency’s

22   decision to deny benefits. A court will vacate the agency’s decision “only if the

23   ALJ’s decision was not supported by substantial evidence in the record as a

24   whole or if the ALJ applied the wrong legal standard.” Coleman v. Saul, 979

25   F.3d 751, 755 (9th Cir. 2020) (citations omitted). “Substantial evidence means

26   more than a mere scintilla but less than a preponderance; it is such relevant

27   evidence as a reasonable person might accept as adequate to support a

28
                                              3
Case 2:19-cv-09476-PD Document 22 Filed 03/08/21 Page 4 of 14 Page ID #:532



1    conclusion.” Id.; Biestek v. Berryhill, ___ U.S. ___, 139 S. Ct. 1148, 1154
2    (2019) (same).
3          It is the ALJ’s responsibility to resolve conflicts in the medical evidence
4    and ambiguities in the record. Ford v. Saul, 950 F.3d 1141, 1149 (9th Cir.
5    2020). Where this evidence is “susceptible to more than one rational
6    interpretation” the ALJ’s reasonable evaluation of the proof should be upheld.
7    Ryan v. Comm’r of Soc. Sec., 528 F.3d 1194, 1198 (9th Cir. 2008); Tran v.
8    Saul, 804 F. App’x 676, 678 (9th Cir. 2020).
9          Error in Social Security determinations is subject to harmless error
10   analysis. Ludwig v. Astrue, 681 F.3d 1047, 1054 (9th Cir. 2012). Error is
11   harmless if “it is inconsequential to the ultimate nondisability determination”
12   or, despite the legal error, “the agency’s path is reasonably discerned.”
13   Treichler v. Comm’r of Soc. Sec. Admin., 775 F.3d 1090, 1099 (9th Cir. 2014).
14
     V.    DISCUSSION
15
           A.    Plaintiff’s Subjective Symptom Testimony
16
                 1.    Background
17
           In October 2016, Plaintiff submitted an adult function report. [AR 209-
18
     217.] She asserted that she has severe knee pain and permanent
19
     osteoarthritis and that she is unable to sit or stand for a long period of time.
20
     [AR 209.] She claims that her ability to walk is limited and that she uses a
21
     cane. [AR 210, 215.] She takes ibuprofen for her pain. [AR 216.] Plaintiff
22
     also claims that “my illness [has] cause[d] depression.” [AR 215.] Plaintiff’s
23
     daughter submitted a third-party function report confirming her mother’s
24
     complaints of severe knee pain and swelling, and her inability to “walk like
25
     she use[d] too (sic)” or stand for a long period of time. [AR 202-207.]
26
           At the September 2018 hearing, Plaintiff age 51, testified that she
27
     attended college and last worked in 2013. [AR 31-32.] Plaintiff has past work
28
                                             4
Case 2:19-cv-09476-PD Document 22 Filed 03/08/21 Page 5 of 14 Page ID #:533


     with Walmart as a cashier and stocker and she worked at Fed X as an
1
     uploader. [AR 32-33.] Plaintiff performed customer service work from 2003
2
     through 2011 and she performed caretaker work from time to time. [AR 33.]
3
     Plaintiff stated that due to her knees, she is unable to work. [AR 33.] She
4
     testified that if she stands too long her legs will give out and if she sits too
5
     long her legs will ache. [AR 41.] Plaintiff testified that walking can be an
6
     issue some days. [AR 41.] Plaintiff defined “too long” as from 30 to 60
7
     minutes and she noted that her right knee swells. [AR 42.] Plaintiff stated
8
     that she usually has to sit down with ice on the joint and relax for 45 to 60
9
     minutes and sometimes she cannot always get back up. [AR 42.] Plaintiff
10
     testified that her legs cramp if she sits from 30 to 40 minutes and, when this
11
     happens, she tries to get up and walk, or stand and shake it. [AR 42.]
12
           Plaintiff stated that she cannot lift heavy items because she does not
13
     want to put too much weight on her knees. [AR 43.] Plaintiff testified that
14
     she does some household chores, but only for about 30 minutes before needing
15   to take a break of 45 to 60 minutes. [AR 43.] She testified that sometimes
16   she has to sit longer to be able to get up to finish her chores. [AR 43.]
17   Plaintiff stated that she may be a candidate for another surgery on her right
18   knee because there is swelling and that it lately gives her more problems. [AR
19   44.] Plaintiff testified that she was prescribed a cane when she had left knee
20   surgery and that she uses the cane every day whether she is going to the gate
21   and back, or to the store. [AR 45.] Plaintiff also testified that she has
22   depression. [AR 34.]
23               2.     Relevant Law
24         In the absence of proof of malingering, an ALJ may reject a litigant’s
25   believability by identifying “specific, clear, and convincing” reasons supported
26   by substantial evidence. Trevizo v. Berryhill, 871 F.3d 664, 678 (9th Cir.
27   2017). This requires the ALJ to “specifically identify the testimony [from a
28   claimant] she or he finds not to be credible and ... explain what evidence
                                              5
Case 2:19-cv-09476-PD Document 22 Filed 03/08/21 Page 6 of 14 Page ID #:534



1    undermines that testimony.” Lambert v. Saul, 980 F.3d 1266, 1277 (9th Cir.
2    2020) (quoting Treichler, 775 F.3d at 1102); see also Brown-Hunter v. Colvin,
3    806 F.3d 487, 493 (9th Cir. 2015). An ALJ may consider a variety of factors in
4    analyzing the believability of a claimant’s symptom testimony, including
5    “ordinary techniques of credibility evaluation.” Burch v. Barnhart, 400 F.3d
6    676, 680 (9th Cir. 2005); Evans v. Berryhill, 759 F. App’x 606, 608 (9th Cir.
7    2019) (same).
8          An ALJ may consider a claimant’s conservative treatment when
9    evaluating credibility, particularly when the claimant “responded favorably”
10   to minimal treatment. Tommasetti v. Astrue, 533 F.3d 1035, 1039 (9th Cir.
11   2008); Burkett v. Berryhill, 732 F. App’x 547, 552 (9th Cir. 2018) (same).
12   Proof of “conservative treatment is sufficient to discount a claimant’s
13   testimony regarding severity of an impairment.” Parra v. Astrue, 481 F.3d
14   742, 751 (9th Cir. 2007); Mojarro v. Berryhill, 2018 WL 3947777, 746 F. App’x.
15   672 (9th Cir. 2018) (same). An ALJ may also rely on an “unexplained or
16   inadequately explained failure to seek treatment or to follow a prescribed
17   course of treatment,” and the claimant’s daily activities. Ghanim v. Colvin,
18   763 F.3d 1154, 1163 (9th Cir. 2014); Loader v. Berryhill, 722 F. App’x 653, 655
19   (9th Cir. 2018) (same).
20         An ALJ can consider whether there is a lack of objective medical
21   evidence supporting a claimant’s allegations. However, this factor “cannot
22   form the sole basis” for discounting subjective symptom testimony. Burch,
23   400 F.3d at 681; Davis v. Berryhill, 736 F. App’x 662, 665 (9th Cir. 2018).
24         Even if an ALJ impermissibly relies “on one of several reasons in
25   support of an adverse credibility determination,” the error is harmless if “the
26   ALJ’s remaining reasoning and ultimate credibility determination were
27   adequately supported by substantial evidence in the record.” Carmickle v.
28
                                            6
Case 2:19-cv-09476-PD Document 22 Filed 03/08/21 Page 7 of 14 Page ID #:535



1    Comm’r Soc. Sec. Admin., 533 F.3d 1155, 1162 (9th Cir. 2008) (citation and
2    emphasis omitted).
3                3.    Analysis
4          The ALJ reviewed the record and found that Plaintiff’s medically
5    determinable impairments consisting of degenerative joint disease, bilateral
6    knee osteoarthritis, and status after successful surgeries could reasonably be
7    expected to cause the alleged symptoms, but determined that Plaintiff’s
8    statements about the intensity, persistence, and limiting effects of the
9    symptoms were “not entirely consistent with the medical evidence and other
10   evidence in the record for the reasons explained in this decision.” [AR 19.]
11   Plaintiff does not challenge the ALJ’s decision regarding his evaluation of the
12   medical evidence, but only argues that the ALJ rejected her testimony solely
13   due to purported lack of objective medical evidence. [JS 7-10.] Plaintiff
14   contends that the ALJ provided a general summary of the medical evidence
15   and then offered insufficient reasons for finding Plaintiff’s testimony
16   regarding her symptoms not consistent with the record. [JS 6.]
17         The Commissioner asserts that the ALJ properly discounted Plaintiff’s
18   subjective testimony because it was not entirely supported by the record. [JS
19   13.] The Commissioner identifies three reasons that the ALJ discounted
20   Plaintiff’s testimony: (1) inconsistent with the objective medical evidence;
21   (2) inconsistent with the opinions of consultative examiner Dr. Hoang and
22   testifying medical expert Dr. Morse; and (3) inconsistent with the opinion of
23   consultative examiner Dr. Bagner regarding Plaintiff’s allegations of
24   depression. [JS 13-16.]
                 a.   Reason One: Inconsistent with the Objective Medical
25                    Evidence
26         First, the ALJ found that the record is sparse from the alleged onset
27   date of September 28, 2014, to support Plaintiff’s allegations about the
28
                                             7
Case 2:19-cv-09476-PD Document 22 Filed 03/08/21 Page 8 of 14 Page ID #:536



1    intensity, persistence, and the limiting effects of her symptoms concerning her
2    bilateral knee osteoarthritis and history of left knee internal derangement
3    and surgery. [AR 19; see also AR 278-303.] The ALJ relied on medical
4    records from Dr. Jack Azad, Plaintiff’s treating doctor, that reflect that she
5    had arthroscopic surgery on her right knee in 2003 and her left knee in 2015.
6    [AR 344.] The ALJ noted that Dr. Azad’s records do not reflect the difficulties
7    with standing, walking, or sitting to the extent testified to by Plaintiff. [AR
8    20, citing AR 274-285; see also AR 344-367, 392, 397, 400, 405, 408.]
9          The ALJ also noted that, while there was evidence of knee pain
10   symptoms in 2016, Plaintiff’s records from Dr. Azad indicate that the overall
11   plan of care was conservative, including a recommendation that she exercise
12   and increase her physical activity, which the ALJ found directly counters her
13   testimony regarding alleged instability. [AR 20, citing AR 280-285.] The ALJ
14   noted that while Plaintiff complained of right knee pain and swelling in July
15   2016, x-ray results showed that the “right knee was in alignment no tumors
16   good bone quality.” [AR 20, citing AR 290-291.] The ALJ further explained
17   that a right knee MRI study conducted by Dr. Pelton in September 2016
18   revealed “moderate effusion, a large Baker’s cyst and degenerative disease in
19   the lateral meniscus” [AR 292-293, 302], however, the ALJ noted that his
20   review of Plaintiff’s “problem list” in the records from Dr. Azad does not show
21   additional complications or a need for a cane due to bilateral knee
22   osteoarthritis. [AR 20, citing AR 349, 351, 354, 358, 365.] The ALJ explained
23   that Plaintiff’s treatment records showed that she was not in distress despite
24   arthralgia, and aside from slightly decreased right shoulder motion, some cold
25   symptoms and some slight non-compliance with cholesterol medication, she
26   was doing reasonably well without evidence of additional functional
27   limitations in her 2017 and 2018 records. [AR 20; see AR 343-367.]
28
                                             8
Case 2:19-cv-09476-PD Document 22 Filed 03/08/21 Page 9 of 14 Page ID #:537



1          The ALJ further noted that while Plaintiff had some symptoms
2    associated with her conditions, treatment records from Dr. Azad and the Tri-
3    City Medical Group show that treatment remains conservative without
4    additional limitations during the same time period. [AR 20, citing AR 390-
5    410; see also AR 421.] The ALJ found that the findings in Plaintiff’s medical
6    records are inconsistent with the alleged function loss and limitations
7    asserted by Plaintiff and her daughter in the function reports. [AR 20, citing
8    AR 200-218.]
9          Plaintiff does not contest the ALJ’s discussion of the medical and non-
10   medical evidence; instead, she contends that the ALJ’s sole rationale, that the
11   objective medical evidence did not support Plaintiff’s testimony, is insufficient
12   to reject the testimony. [JS 3, 7–10.] While inconsistencies with the objective
13   medical evidence cannot be the sole ground for rejecting a claimant’s
14   subjective testimony, inconsistencies are factors that the ALJ may consider
15   when evaluating subjective symptom testimony. Burch, 400 F.3d at 681;
16   Rollins v. Massanari, 261 F.3d 853, 857 (9th Cir. 2001); see SSR 16-3p, at *5,
17   2017 WL 5180304 (“objective medical evidence is a useful indicator to help
18   make reasonable conclusions about the intensity and persistence of
19   symptoms, including the effects those symptoms may have on the ability to
20   perform work-related activities”).
21         Here, the ALJ did not rely solely on the objective medical evidence, but
22   also relied on the minimal and conservative treatment as reasons for
23   discounting Plaintiff’s subjective symptom testimony. See Molina, 674 F.3d at
24   1113. In addition, the ALJ’s findings that the record is sparse with respect to
25   Plaintiff’s allegations of the limiting effects of her symptoms concerning her
26   bilateral knee osteoarthritis and history of left knee internal derangement
27   was a clear and convincing reason for partially discrediting Plaintiff’s
28   testimony. [AR 20, citing AR 274-285.] See Burch, 400 F.3d at 681 (“The ALJ

                                             9
Case 2:19-cv-09476-PD Document 22 Filed 03/08/21 Page 10 of 14 Page ID #:538



 1   is permitted to consider lack of treatment in his credibility determination.”).
 2   Accordingly, the ALJ provided clear and convincing reasons based on
 3   substantial evidence to partially discount Plaintiff’s subjective complaints.3
 4   [AR 20-21.]
                   b.    Reason Two: Inconsistent with the Medical Experts
 5                       Opinions
 6         As to Plaintiff's alleged difficulties sitting, standing, and walking, the
 7   ALJ found that the medical opinion evidence did not support the full extent of
 8   Plaintiff’s claims. [AR 20, citing AR 276, 278.] The ALJ relied on the opinion
 9   of Anh Tat Hoang, M.D., an orthopedic doctor, who conducted a consultative
10   examination and noted no findings of internal derangement (e.g. meniscus
11   tear or knee instability) based on a review of Plaintiff’s x-rays. [AR 19, citing
12   AR 315-16.] Dr. Hoang’s examination revealed normal limits in Plaintiff’s
13   upper and lower extremities, negative studies of bilateral knees, 5/5 motor
14   strength in all extremities, and no grip strength loss or atrophy of her
15   extremities. [AR 19, 314-15.] Dr. Hoang noted that Plaintiff used a cane;
16   however, Dr. Hoang observed that Plaintiff had a “normal gait without the
17   use of a cane,” despite some limited active range of motion and limited knee
18   flexion. [AR 19, citing AR 313-16.]
19         In addition, the ALJ relied on the medical expert, John R. Morse, M.D.,
20   who testified at the hearing that Plaintiff has “degenerative arthritis” of her
21   knees with a history of arthroscopic knee surgery in 2002 to her right knee
22   due to an injury and a subsequent arthroscopic surgery on her left knee in
23   2015. Dr. Morse noted that Dr. Hoang did a very comprehensive and detailed
24   evaluation. [AR 21, 35.] Dr. Morse agreed that there was no evidence of
25
26   3 Plaintiff contends that the ALJ did not articulate Plaintiff’s “sporadic daily
27   activities” as a reason to reject her testimony. [JS 8-10.] The Court agrees with
     Plaintiff that the ALJ did not provide Plaintiff’s daily activities as a reason to reject
28   her testimony.
                                                10
Case 2:19-cv-09476-PD Document 22 Filed 03/08/21 Page 11 of 14 Page ID #:539



 1   active inflammation or instability and that her knees appeared stable. [AR
 2   21, 35.] Dr. Morse opined that Plaintiff did not have an impairment or
 3   combination of impairments to meet or equal a Listed Impairment. The ALJ
 4   found Dr. Morse’s testimony persuasive to the extent that Plaintiff is not
 5   presumptively disabled. [AR 18, 21.] The ALJ properly relied on the opinions
 6   of the examining consultative examiner Dr. Hoang, and medical expert Dr.
 7   Morse, to assess Plaintiff’s testimony. See 20 C.F.R. § 404.1529(c)(4) (“We will
 8   consider ... statements by your treating or nontreating source”); Morgan v.
 9   Comm’r, 169 F.3d 595, 600 (9th Cir. 1999) (“Opinions of a nonexamining,
10   testifying medical advisor may serve as substantial evidence when they are
11   supported by other evidence in the record and are consistent with it”).
12         The ALJ also relied on M. Amado, M.D., who reviewed the medical
13   evidence and opined that Plaintiff could sustain a medium RFC. [AR 20,
14   citing AR 55-58, 60-63.] The ALJ properly considered that the medical
15   opinion evidence of Dr. Morse and Dr. Amado finding Plaintiff capable of
16   performing medium work, also contradicted Plaintiff's assertion to the
17   contrary. [AR 20-21.] See Stubbs-Danielson v. Astrue, 539 F.3d 1169, 1175
18   (9th Cir. 2008) (finding that the medical evidence, including the opinions of
19   two physicians that a claimant could work, supported the ALJ’s credibility
20   determination). Plaintiff makes no challenge of the ALJ’s findings of the
21   medical opinions he relied on in his decision [AR 20-21] and therefore,
22   concedes the ALJ’s reliance on this evidence. See Owens v. Colvin, 2014 WL
23   5602884, at *4 (C.D. Cal. Nov. 4, 2014) (claimant’s failure to discuss, or even
24   acknowledge, ALJ’s reliance on certain reasons waived any challenge to those
25   aspects of ALJ’s finding); Greger v. Barnhart, 464 F.3d 968, 973 (9th Cir.
26   2006) (claimant waived issues not raised before the district court)
27         When considered with the reasons discussed in the previous subsection,
28   the Court finds the inconsistency between Plaintiff’s testimony and the state

                                            11
Case 2:19-cv-09476-PD Document 22 Filed 03/08/21 Page 12 of 14 Page ID #:540



 1   agency medical opinions and other medical evidence are clear and convincing
 2   reasons for discounting Plaintiff’s testimony. See Kallenbach v. Berryhill, 766
 3   F. App’x 518, 521 (9th Cir. 2019) (“The ALJ provided specific, clear, and
 4   convincing reasons for discounting Kallenbach’s testimony, including
 5   inconsistencies between Kallenbach’s allegations of impairment and his
 6   medical treatment records, inconsistencies between the medical opinion
 7   evidence and Kallenbach’s testimony, and Kallenbach’s failure to seek and
 8   adhere to prescribed treatment.”); Lake v. Colvin, 633 F. App’x 414, 415 (9th
 9   Cir. 2016) (“The ALJ provided specific, clear, and convincing reasons for the
10   credibility assessment, including inconsistencies between Lake’s testimony
11   regarding his limitations and the medical opinions and documentary
12   evidence.”); White v. Colvin, 622 F. App’x 639 (9th Cir. 2015) (“The ALJ
13   provided specific, clear, and convincing reasons for the credibility assessment,
14   including inconsistencies between White’s testimony regarding her limitations
15   and the medical opinions and record.”).
           c.   Reason Three: Inconsistent with Mental Health Experts
16              Testimony
17         Plaintiff also alleges she was unable to work because of depression. [AR
18   34.] The ALJ evaluated three medical sources who offered opinions with
19   respect to Plaintiff’s claim of depression: (1) consultative examiner Ernest A.
20   Bagner, III, M.D., a psychiatrist who noted no limitations in Plaintiff’s ability
21   to follow simple, or complex instructions, interact appropriately with others,
22   or properly respond to work settings and changes, and found that Plaintiff
23   had no limitations in her activities of daily living [AR 21, citing AR 306-309];
24   (2) agency consultant Andres Kerns, Ph.D., a psychologist, who reviewed the
25   evidence and opined that Plaintiff had no medically determinable mental
26   impairment [AR 21, citing AR 58-59]; and (3) agency expert Betty Borden,
27   Ph.D., clinical psychologist who testified at the hearing that there was
28
                                            12
Case 2:19-cv-09476-PD Document 22 Filed 03/08/21 Page 13 of 14 Page ID #:541



 1   insufficient evidence of mental health treatment, and she referenced a finding
 2   in the record of no mental health treatment [AR 21, 37 citing AR 306-309.]
 3   The ALJ relied on the opinions from Drs. Bagner, Kerns, and Borden, and
 4   found them persuasive, and supported his RFC assessment, because their
 5   findings of no diagnosis at Axis I with no non-exertional function loss is
 6   consistent with Plaintiff’s lack of mental health treatment and the lack of
 7   contrary objective evidence in the record. [AR 21.] Notably, Plaintiff did not
 8   address the ALJ’s reliance on the medical experts’ opinions regarding
 9   Plaintiff’s claim of depression. Thus, Plaintiff waives a challenge to the ALJ’s
10   findings here. See Christina E. S. v. Saul, 2020 WL 868604, at *4, n. 6 (C.D.
11   Cal. Feb. 21, 2020) (finding “the Court may take a Plaintiff’s failure to address
12   aspects of the ALJ’s reasoning [ ] as a waiver of a challenge to those aspects”
13   where plaintiff addressed two of the ALJ’s reasons “in a cursory fashion” and
14   did not acknowledge the third reason) (citation omitted.).
15         Accordingly, the ALJ stated sufficient valid reasons to allow this Court
16   to conclude that the ALJ discounted Plaintiff’s subjective symptom testimony
17   on permissible grounds.
18
     VI.   CONCLUSION
19
           The ALJ’s decision is AFFIRMED for the reasons stated above.
20
           IT IS SO ORDERED.
21
22
     DATED: March 08, 2021
23
24
                                       _________________________________________
25                                     HON. PATRICIA DONAHUE
26                                     UNITED STATES MAGISTRATE JUDGE
27
28
                                            13
Case 2:19-cv-09476-PD Document 22 Filed 03/08/21 Page 14 of 14 Page ID #:542



 1         NOTICE: THIS DECISION IS NOT INTENDED FOR PUBLICATION
 2   IN WESTLAW, LEXIS/NEXIS, OR ANY OTHER LEGAL DATABASE.
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                          14
